Citation Nr: 1026456	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-23 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 19, 2006 through January 
20, 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 decision of the Vocational Rehabilitation and 
Employment Division (VR&E) of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Tucson, Arizona, which denied 
entitlement to VR&E services.  

The Board notes that in the substantive appeal (VA Form 9) 
received in August 2008 and pertaining to his claim for 
vocational rehabilitation training benefits, the Veteran 
requested a Travel Board hearing at the RO.  A notation in his 
vocational rehabilitation file shows that he was contacted by VA 
in August 2009 and advised of his options for a personal hearing.  
He indicated he would like a videoconference hearing.  By letter 
dated in December 2009, the Veteran was advised that his 
videoconference hearing was scheduled for February 2010.  The 
record reflects that the Veteran failed to report for this 
scheduled hearing.  Not having received a request for 
postponement, and pursuant to 38 C.F.R. § 20.704(d), the Board 
will proceed with its adjudication of these appeals "as though 
the request for a hearing had been withdrawn."  38 C.F.R. § 
20.704.  

The Board notes that the Veteran's claims for service connection 
for bipartite patella, right, with oblique tear of posterior horn 
of medial meniscus; whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for a sleep disorder; and for a rating in excess of 10 percent 
for degenerative arthritis, left acromioclavicular joint, status 
post distal clavicle resection, have been addressed in a separate 
Board decision.  


FINDINGS OF FACT

1. The Veteran is service connected for shin splints, right; 
bilateral tinnitus; degenerative arthritis, left 
acromioclavicular joint, status post distal clavicle resection; 
patellofemoral syndrome, left knee, status post patellar tendon 
repair; surgical scar, left shoulder; and surgical scar, left 
knee; and each of his six service-connected disabilities has been 
assigned a 10 percent disability rating.  

2. The Veteran's service-connected disabilities do not prevent 
him from obtaining and retaining employment consistent with his 
abilities, aptitudes, and interests; and as the effects of an 
employability impairment have been overcome, he does not have a 
serious employment handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation benefits, under Chapter 31 of Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 
5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.50, 21.51 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

With regard to the Veteran's claim for vocational rehabilitation 
services, the Board  notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the notice and 
duty to assist provisions of the VCAA are relevant to Chapter 51 
of Title 38 of the United States Code, and do not apply in 
vocational rehabilitation benefits which are governed by Chapter 
31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and 
Lueras v. Principi, 18 Vet. App. 435 (2004).  VA vocational 
rehabilitation programs have their own provisions that address 
notification and assistance.  Under 38 C.F.R. § 21.420(a), "VA 
will inform a veteran in writing of findings affecting receipt of 
benefits and services under Chapter 31."  The Veteran was sent a 
copy of the decision denying his claim, and a statement of the 
case showing the evidence considered and the reasons why the 
claim remained denied.  The RO has obtained relevant VA records 
and information regarding the Veteran's employment status.  
Accordingly, that Board finds that the Veteran has been informed 
in writing of findings affecting his receipt of vocational 
rehabilitation benefits and services.

II. Factual Background and Analysis

The purpose of vocational training under Chapter 31 is to enable 
veterans with service-connected disabilities to achieve maximum 
independence in daily living and, to the extent feasible, to 
become employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100; 38 C.F.R. § 21.1. 

A veteran who meets the criteria for basic entitlement may be 
provided a program of rehabilitative services which may include 
medical, diagnostic, counseling, educational, vocational, and/or 
employment services, among other services, as are determined to 
be needed and appropriate.  38 C.F.R. § 21.35(i).

The applicable law and VA regulations provide that a person shall 
be entitled to rehabilitation benefits under Chapter 31 if such 
person is a veteran who has a service-connected disability rated 
at 20 percent or more that was incurred or aggravated in service 
on or after September 16, 1940, and is determined by VA to be in 
need of rehabilitation because of an "employment handicap."  38 
U.S.C.A. § 3102(1)(A), (B); 38 C.F.R. § 21.40(b).

A person is also entitled to rehabilitation benefits under 
Chapter 31 if such a person is a veteran who has a service-
connected disability rated at 10 percent or more that was 
incurred or aggravated in service on or after September 16, 1940, 
and is determined by the Secretary to be in need of 
rehabilitation because of a "serious employment handicap."  38 
U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52.

The term "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a veteran's 
ability to prepare for, obtain, or retain employment consistent 
with such veteran's abilities, aptitudes, and interests.  See 38 
U.S.C.A. § 3101(7).

The veteran's service-connected disability(ies) must contribute 
in substantial part to the individual's overall significant 
vocational impairment.  This means that the disability(ies) must 
have an identifiable, measurable, or observable causative effect 
on the overall significant vocational impairment, but need not be 
the sole or primary cause of the serious employment hardship.  38 
C.F.R. § 21.52(a)(3(i).

The record reflects that for this Veteran, service connection has 
been established for shin splints, right; bilateral tinnitus; 
degenerative arthritis, left acromioclavicular joint, status post 
distal clavicle resection; patellofemoral syndrome, left knee, 
status post patellar tendon repair; surgical scar, left shoulder; 
and surgical scar, left knee, and each of his six service-
connected disabilities has been assigned a 10 percent disability 
rating.  He has no other service-connected disabilities.  
Therefore, in order to warrant entitlement to vocational 
rehabilitation benefits, the Veteran must be in need of 
rehabilitation because of a serious employment handicap.  For the 
reasons noted below, the Board concludes that the Veteran does 
not have a serious employment handicap.

In the present case, the Veteran essentially alleges he has 
physical difficulties due to his service-connected disabilities 
that cause him to have a serious employment handicap.  He claims 
that he should be entitled to vocational rehabilitation training 
so that he can attend graduate school, obtain a master's degree 
in diplomacy, and become an intelligence analyst.  The record 
reflects that he earned a B.A. degree in international affairs 
from the University of Georgia in August 2005.  Of record are 
several letters written in May 2006, on behalf of the Veteran, 
including by a friend, a professor, a nurse, and his pastor, 
recommending that he be admitted into officer candidate's school 
(OCS) in the Army.  He entered service in July 2006, and was 
accepted into OCS, but was discharged from service in January 
2007, reportedly due to his physical difficulties.  He has 
submitted copies of emails, dated in March 2008, which appear to 
show his inquiries and responses received regarding several 
employment positions, including intelligence assistant with the 
Navy, that he applied for, but was not selected for.  

Received from the Veteran in March 2008 was his application for 
vocational rehabilitation (VA Form 28-1900).  He indicated he was 
employed by VA as a GS-5.  In a counseling record - personal 
information (VA Form 28-1902) dated in April 2008, the Veteran 
indicated he wanted to discuss with a counselor attending 
graduate school and obtaining a masters degree, and that he was 
interested in being an intelligence analyst or in the Federal 
civil service.  

An April 2008 Rehabilitation Needs Inventory (VA Form 28- 1902w) 
indicates the Veteran wished to obtain additional education and 
training so that he could earn a masters/graduate degree, and 
that he was interested in working in the intelligence/national 
security field.  He was employed full time from April 2007 to the 
present as a program support assistant with VA, and employed part 
time from July 2007 to the present as a loss prevention officer 
with Marriott.  He indicated that these were both permanent 
positions.  Previously he worked full time as a front desk clerk 
from January to June 2007, and as an assistant store manager from 
August to November 2007.  During his time in the military, he was 
in basic training from July through October 2006, and was an 
officer candidate in OCS from October 2006 through January 2007.  
With regard to educational history, the Veteran indicated that he 
graduated from high school in 2000, and attended UGA from January 
2004 through August 2005 and studied international affairs.  The 
subjects he liked included politics, government, and 
international affairs, and he disliked math and science.  He 
reported that because of his service-connected shoulder and knee 
he could not do "physical aspects" because of these 
disabilities.  He indicated that his service-connected 
disabilities affected him in the following areas of work:  job 
performance, job satisfaction, job opportunities, and missed work 
time.  He indicated that his disabilities were not improving, 
were not stable, and were worsening, and that he was having 
orthopedic problems with his disabilities.  

A May 2008 Employment Handicap and Serious Employment Handicap 
Worksheet (VA Form 28-0799) showed that the Veteran's impairments 
due to his service-connected disabilities included impairments of 
walking, standing, climbing, crouching, kneeling, carrying, 
lifting, pushing, pulling, and gripping.  There was a finding 
that he was still able to retain employment, and that his 
employment was 


consistent with his demonstrated abilities, aptitudes, and 
interests, and his employment did not aggravate his disabilities.  
His employment was found to be stable and his employment did 
utilize his developed skills and education.  There were findings 
made that he had overcome his impairments to employment, that he 
did not have an employment handicap, and that he did not have a 
serious employment handicap.  

After considering the evidence of record, the Board does not find 
any evidence of a serious employment handicap.  While the Veteran 
does have six service-connected disabilities, none of these 
disabilities has been rated as more than 10 percent disabling.  
VA examinations show that he has maintained full time employment 
since his discharge from service, and he has alleged no impact by 
his service-connected disabilities on his post-service 
employment.  He has indicated that he is employed full time by VA 
as a program support assistant and works part time as a loss 
prevention officer.  While he desires to attend graduate school 
and obtain a masters degree in diplomacy in order to become an 
intelligence officer, there is no indication in the record, 
including in the documents he submitted showing he was denied 
employment as an intelligence analyst, showing that he has a 
serious employment handicap due to his service-connected 
disabilities.  Rather, the evidence of record shows that the 
Veteran has not been significantly impaired in his ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes, and interests.  See 38 U.S.C.A. § 3101(7).  
While he has multiple service-connected disabilities, there is no 
indication that such disabilities (mostly physical) have 
contributed to any significant vocational impairment.  

The Board concludes that the preponderance of the evidence of 
record is against a finding that the Veteran's service-connected 
disabilities cause him a serious employment handicap.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application, and the Veteran is 
not entitled to vocational rehabilitation training under Chapter 
31.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


